Order issued January 16, 2015




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-01222-CR
                      ________________________________________

                         ANGEL ESPINO PALOMO, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                      Before Justices Bridges, Lang-Miers, and Myers

      Based on the Court’s opinion of this date, we GRANT the July 3, 2014 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Angel Espino Palomo, TDCJ No. 1892894, Ferguson Unit, 12120 Savage Drive, Midway,

Texas, 75852.


                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE